Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
The following is a Final Office Action in response to communications received May 26, 2022. Claims 1, 9, and 16 have been amended. Claims 1-20 remain pending and examined. 


Response to Amendments and Arguments
As to the rejection of Claims 1-20 under 35 U.S.C. § 101, Applicant’s arguments have been fully considered but are not persuasive. Applicant argues that “the instant claims do not merely recite ‘methods of organizing human activity,’ but instead recite several detailed steps and features that the claims recite a specific application or particular performance”. Applicant argues that many of the steps could not be performed by a human. Examiner disagrees. Applicant points to limitations not recited in the claims to make this argument and then cites non-precedential case law to further support the argument. Examiner argues that the steps of independent claims 1, 9, and 16 are steps that a human could do. The “establishing a cryptographic tunnel between a mobile device of a user not having a preexisting account with an institution and the institution” is merely “apply it” where a computer is automating what people would do. The claims do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). The rejection is thereby maintained.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13-19, 23-26, and 32 of U.S. Patent No. 10962136 in view of Purves et al. (Publication No.: US 2013/0346302 A1). 
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-8, 13-19, 23-26, and 32 of U.S. Patent No. 10962136 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Current Application #16/823,664
Patent #10,962,136
Claim 1
 
Claim 1



Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In the instant case, Claims 1-8 are directed to a method. Claims 9-15 are directed to a system. Claims 16-20 are directed to an apparatus. The claims are directed towards a method,  system, and apparatus for receiving user identification information, identifying an indication that the user changed a portion of the user identification information, flagging the user identification information for review, receiving primary document information, validating the user identification information against the primary document information, and opening an account for the user. 
(2a) Receiving user identification information, identifying an indication that the user changed a portion of the user identification information, flagging the user identification information for review, receiving primary document information, validating the user identification information against the primary document information, and opening an account for the user is akin to the subject matter grouping of “certain methods of organizing human activity”, “mental processes”, and “mathematical relationships/formulas”.  The combination of additional elements (i.e. a mobile device) fails to integrate the judicial exception into a practical application as the claim is merely generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the claims include an abstract idea. When considered as a whole,  the claims (independent and dependent) do not integrate the exception into a practical application because the steps of : receiving user identification information, identifying an indication that the user changed a portion of the user identification information, flagging the user identification information for review, receiving primary document information, validating the user identification information against the primary document information, and opening an account for the user do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. the abstract idea). 
(2b) The instant recited claims including additional elements (i.e. mobile device, processor, memory, and network communications interface of one or more servers) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
Additionally, the claims (independent and dependent) do not contain limitations that are not indicative of integration into a practical application but merely adds the words “apply it”. Adding the words “Apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The additional elements do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions and extra-solution activity. (MPEP 2106.05 (d) receiving and transmitting, performing repetitive calculations). The dependent claims have also been examined and do not correct the deficiencies of the independent claims. Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE S KANG whose telephone number is (571)270-3611.  The examiner can normally be reached on Monday through Friday between M-F 10am-2pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon may be reached at (571)-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRENE  KANG/
Examiner, Art Unit 3695
6/23/2022/

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695
June 30, 2022